Title: From Thomas Jefferson to Edmund Randolph, 16 August 1805
From: Jefferson, Thomas
To: Randolph, Edmund


                  
                     Dear Sir
                     
                     Aug. 16 05.
                  
                  Your favor of the 6th. was recieved yesterday. the copy of the judgment v. Pendleton & Lyons was assigned by me by an indorsement to the Treasury of the US. and was sent to messrs Pickering & Wolcott; but returned to me with a request to keep it till called for. I do not recollect whether, since I came into the administration it has been given up to the Treasury, or is still in my hands. if the latter, it is among my papers at Washington & cannot be got at till my return at the close of the next month. it shall then be sought for without fail. in the mean time the sums recieved under it are known to the Treasury, to mr Short, and to messrs. Gibson & Jefferson, who were the sole recievers. Accept my friendly salutations & assurances of great esteem & respect
                  
                     Th: Jefferson
                     
                  
               